         Case 1:17-vv-01283-UNJ Document 52 Filed 02/20/20 Page 1 of 3
                                                               REISSUED FOR PUBLICATION
                                                                             FEB 20 2020
                                                                                OSM
                                                                    U.S. COURT OF FEDERAL CLAIMS
]tt tl7c lltttifch .§fates Olourt of 1J1chcral (Olaim,a
                             OFFICE OF SPECIAL MASTERS

***** ****************
LARRY EDGE,                                 *
                                            *      No. 17-1283V
                      Petitioner,           *      Special Master Christian J. Moran
                                            *
V.                                          *
                                            *      Filed: January 24, 2020
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *      Show cause dismissal; failure
                                            *      to prosecute
                      Respondent.           *
*********************

Larry Edge, Astutula, FL, pro se;
Camille M. Collett, United States Dep't of Justice, Washington, DC, for
respondent.

          UNPUBLISHED DECISION DENYING COMPENSATION 1

      Larry Edge filed a petition through his attorney under the National
Childhood Vaccine Injury Act, 42 U.S.C. §300a-10 through 34 (2012) on
September 18, 201 7. The petition alleged that he developed chronic inflammatory
demyelinating polyneuropathy ("CIDP") as a result of the influenza ("flu")
vaccination he received on October 2, 2015, and/or the Prevnar vaccination he
received on November 2, 2015. The information in the record, however, does not
show entitlement to an award under the Program.




1
  The E-Government, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). Pursuant to Vaccine Rule 18(b), the parties have 14 days to
file a motion proposing redaction of medical information or other information described in 42
U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.
        Case 1:17-vv-01283-UNJ Document 52 Filed 02/20/20 Page 2 of 3



        I.   Procedural History

      A detailed procedural history of this case can be found in the order to show
cause, issued November 22, 2019. In that order, Mr. Edge was instructed to show
cause as to why this case should not be dismissed by January 10, 2020. To date,
Mr. Edge has not responded.

       II.   Analysis

       When a petitioner (or plaintiff) fails to comply with Court orders to
prosecute her case, the Court may dismiss the case. Sapharas v. Sec'y of Health &
Hwnan Servs., 35 Fed. Cl. 503 (1996); Tsekouras v. Sec'y of Health & Human
Servs., 26 Cl. Ct. 439 (1992), affd, 991 F.2d 810 (Fed. Cir. 1993) (table); Vaccine
Rule 21(c); see also Claude E. Atkins Enters., Inc. v. United States, 889 F.2d 1180,
1183 (Fed. Cir. 1990) (affirming dismissal of case for failure to prosecute for
counsel's failure to submit pre-trial memorandum); Adkins v. United States, 816
F.2d 1580, 158~ (Fed. Cir. 1987) (affirming dismissal of case for failure of party to
respond to discovery requests).

         Additionally, to receive compensation under the National Vaccine Injury
Compensation Program (hereinafter "the Program"), a petitioner must prove either
( 1) that he suffered a "Table lnjury" - i.e., an injury falling within the Vaccine
Injury Table - corresponding to one of his vaccinations, or (2) that he suffered an
injury that was actually caused by a vaccine. See§§ 300aa-13(a)(l)(A) and 300aa-
11 ( c)( 1). Here, Mr. Edge alleged that the vaccine( s) actually caused his injury.

       Under the Act, a petitioner may not be given a Program award based solely
on the petitioner's claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa-13(a)(l).
Moreover, a petitioner must establish the diagnosis for which he is seeking
compensation. Broekelschen v. Sec'y ofHealth & Human Servs., 618 F.3d 1339,
1346 (Fed. Cir. 2010). In this case, the Secretary challenged Mr. Edge's asserted
diagnosis of CIDP and instead proposed a diagnosis of diabetes mellitus. Resp't's
Rep., filed Aug. 6, 2018, at 10. Mr. Edge did not file a medical opinion to support
his diagnosis or his claim more generally.

      Accordingly, Mr. Edge failed to demonstrate either that he suffered a "Table
Injury" or that his injuries were "actually caused" by a vaccination.



                                          2
        Case 1:17-vv-01283-UNJ Document 52 Filed 02/20/20 Page 3 of 3



      Thus, this case is dismissed for failure to prosecute and for insufficient
proof. The Clerk shall enter judgment accordingly. See Vaccine Rule 21(b).

      IT IS SO ORDERED.


                                            Christian J. Mo
                                            Special Master




                                        2
